Title: To George Washington from Debby Morris, 16 December 1792
From: Morris, Debby
To: Washington, George



Respected Sir
Garlick Hall Myomensing township [Pa.]Decbr 16th 1792

In the Memorable Contest between America and Great Britain—My Father—Anthony Cadwallader Morris—had the honor of serving as Volunteer in the Cause of the former—in the year 1777—he untill that time possessed an handsome independency in the township of Haverford where he resided—but which by a train of Misfortunes attendant on his great republican Spirit—he was obliged to part with—having previously lost a large Stock—and every house-hold article—Except tables and chairs—that he possessed by his inhuman Enemies—I was at that time an infant

in arms—and am therefore unable—from my own knowledge to Sketch our Misfortunes—but a repitition of the sad tale from my dear unfortunate parents enables me to perform the disagreable task—for Events so Strikingly wretched are too apt to dwell on Sensible Minds.
My father had the honor of being desired by yourself to attend a reconnoitreing party—to within a few miles of home—the Enemy approaching he desired his Companions to fly and leave him to his fate—for his horse, through fatigue or infirmities being unable to proceed fast—they did so. he was immediatly attacked by two of the Enemy—but dismounting and fixing his back against the horse—resolved to defend himself as became an American—but finding himself overpow[er]ed by numbers, he yielded himself a prisoner, and desired to be treated as a Gentleman—at that instant their inhuman Commander—a Major Carew—came up and with Many Excorations—My Soul recoils at the Idea—ordered him to be Split down—blows from his own hand—followed his words—and my Father fell under Eight and twenty wounds—a victim to british insatiate Cruelty—the cause of this Excessive inveteracy—was the resort of Numbers of our principal officers to our house—Some of whom had made it their head quarters—and which was by the British calld the rebel house—and my Father was particularly distinguished by the title of rebel—think my respected Sir—What Must have been the feelings—the Sufferings—of my poor Mother—who had been tenderly Educated under an indulgent Father—at the sight of her Husband in a small open house where he had crept after the barbarous treatment he received—four Small children crying for bread—and not even a bed to repose them on—Straw being the only Substitute for them and my wounded Father for Several Weeks in the coldest Season—indeed I believe few Suffered as much—Either in mind—person—or property—as my afflicted parents—I find my pen inadequate to the descriptive task—and will no longer trouble you with the recital of woes which perhaps never reached your ears—all I have further to Say is to solicit an office for a person who thinks the honor of Serving his country a sufficient recompence for all his sufferings—pardon me—my dear Father—your child cannot think So—or She would not without your knowledge address our beloved President in your behalf.

we are now on a farm—the property of my Mothers truly respectable Father—but I observe with regret—a State of dependency but ill agrees as with an independent Mind—and with due deference to the opinion of our honored president—and my dear Father—I think something ought to be done—remember my dear respected Sir—it is not the parent—it is the child—the daughter—that solicits for—without the knowledge of her Father—my Mother approves of my proceeding—nay pressd me to address you as my Heart Should dictate for an aged parent—it wounds her peace of Mind to See my Father uneasy in dependence—we appeal to the humanity we rely on the goodness of the President—for the object is deserving—it may appear strange that I should write thus—without the approbation of my Father—and indeed—I could not reconcile the undertaking to myself—if I did not think the happiness of Seeing him independent—would Compensate for his Momentary Displeasure—being a young petitioner and unhackneyed in the ways of the world—I Scarcely know the form of a petition—but have adhered to Simple truth in reciting our troubles—I can with propriety say—in the School of adversity was I Educated together with Six Sisters and one Brother—Without any of those advantages derived from a knowledge of the polit world—as a child would address her Father—I address the President—and beg that the imperfections of my Stile may be imputed to the want of proper knowledge—and not to the overforwardness of youth to age—I remain with respect your Sincere Well wisher

Debby Morris

